file : 1     a    RT C * •
                                                      12th Court.               let


                                                           [\eb /| im/i               *




                                                           TrLkrA lEXASf \
                                                      CATHY S. LUSK, QLE¥IK-



                                                                               FILE.COPY


         RE:   Case   No.   15-0141                                      DATE:        2/19/2015
         COA #: 12-13-00005-CV    TC#: 2012-876-A
STYLE:   THE GOOD SHEPHERD HOSPITAL, INC.
    v.   RONALD   MASTEN    AND   CHARLENE   MASTEN


      Today the Supreme Court of Texas           granted the motion for
extension of time to file petition for           review under Tex. R. App. P.
53.7(f) in the above-referenced case.            The petition for review is
due to be filed no later than February           20, 2015.




                                  MS.   CATHY   S.     LUSK
                                  CLERK,     TWELFTH COURT OF APPEALS
                                  1517 WEST FRONT,             SUITE 354
                                  TYLER, TX  75702